Filing # LPR SSE FS PROF OA ANY 1 BPto" Sh Pat Filed 04/12/21 Page 1 of 40 PageID 95

IN THE CIRCUIT COURT OF THE TWENTIETH JUDICIAL CIRCUIT
IN AND FOR LEE COUNTY, FLORIDA
CIVIL ACTION

AUTUMN LAKE RECREATION
ASSOCIATION, INC., a Florida
not-for-profit corporation,

Plaintiff,

vs. Case No.

 

KATERRA CONSTRUCTION, LLC,
a Delaware limited liability company

Defendant.
/

COMPLAINT FOR ORDER TO SHOW CAUSE

COMES NOW the Plaintiff AUTUMN LAKE RECREATION ASSOCIATION, INC., a
Florida not-for-profit corporation, through its undersigned attorney, and sues the Defendant,
KATERRA CONSTRUCTION, LLC, a Delaware limited liability company authorized to do
business in the State of Florida, and alleges: |

1, This is an action pursuant to Section 713.21(4), Florida Statutes, for the issuance
of a summons requiring the Defendant, KATERRA CONSTRUCTION, LLC, to show cause
why a Claim of Lien should not be enforced by action or vacated and canceled of record.

2. Plaintiff AUTUMN LAKE RECREATION ASSOCIATION, INC. (hereinafter
“ASSOCIATION”), is a Florida not-for-profit corporation, charged with the operation and
maintenance of Autumn Lake Section I, a Condominium; Autumn Lake Section II], a
Condominium; and Autumn Lake Section III, a Condominium (hereinafter collectively
“Condominium”); conducting business at all times material hereto in Lee County, Florida; and,
pursuant to Section 713.23, Florida Statutes, the owner of the Condominium located in Lee

County, Florida, more particularly described as follows:

eFiled Lee County Clerk of Courts Page 1

 
Case 2:21-cv-00304-JLB-MRM Document 1-1 Filed 04/12/21 Page 2 of 40 PagelD 96

The Common Elements of Autumn Lake Section I, according to the
Declaration of Condominium for Autumn Lake Section I, a
Condominium, recorded on September 15, 1998, in O. R. Book 3012,
Page 1704, and as may be amended, of the Public Records of Lee
County, Florida.

The Common Elements of Autumn Lake Section II, according to the
Declaration of Condominium for Autumn Lake Section II, a
Condominium, recorded on June 24, 1999, in O. R. Book 3135, Page
3868, and as may be amended, of the Public Records of Lee County,
Florida.

The Common Elements of Autumn Lake Section III, according to the
Declaration of Condominium for Autumn Lake Section III, a
Condominium, recorded on November 30, 1999, in O. R. Book 3192,
Page 3960, and as may be amended, of the Public Records of Lee
County, Florida.

All common areas, including Parcel “B”, according to the plat of Spring
Run at The Brooks, Phase One, recorded in Plat Book 61 at Pages 60
through 66, Public Records of Lee County, Florida.

3, Defendant KATERRA CONSTRUCTION, LLC (hereinafter “KATERRA”) is a
Delaware limited liability company authorized to do business in the State of Florida, having its
principal place of business in Menlo Park, San Mateo County, California.

4. Venue and jurisdiction are properly laid in Lee County, Florida, Circuit Court,
pursuant to Chapter 47 and Section 26.012(2)(g) of the Florida Statutes, because the real
property that is the subject of this litigation is located in Lee County, Florida.

5. The ASSOCIATION is the proper party on behalf of all of the Plaintiff
ASSOCIATION members concerning matters of common interests to the members of the
ASSOCIATION for the Condominium that is the subject of this action relating to improvements
to the common elements.

6. The ASSOCIATION is the representative of the class of unit owners of the
Condominium that is the subject of this action, pursuant to Rule 1.221, Florida Rules of Civil

Procedure.

Page 2 of 5

eFiled Lee County Clerk of Courts Page 2

 
Case 2:21-cv-00304-JLB-MRM Document 1-1 Filed 04/12/21 Page 3 of 40 PagelD 97

7. On or about July 3, 2019, the ASSOCIATION entered into a construction contract
with KATERRA for tile roof replacement on 12 Condominium buildings and the common area
pool house and mail kiosk. A copy of the contract is attached as Exhibit “A”.

8. On or about July 3, 2019, KATERRA commenced the work, and all 12
Condominium buildings and the common area pool house and mail kiosk received final
inspection for completion in October of 2019, the last inspection being on October 21, 2019.

9. On or about January 1, 2020, January 23, 2020, and January 24, 2020 final lien
releases were issued by all subcontractors and suppliers.

10. After October 2019, KATERRA only returned to the project to correct
deficiencies in its previously performed work and materials supplied.

11, On or about March 3, 2021, KATERRA recorded a Claim of Lien at Instrument
Number 2021000066356 of the Public Records of Lee County, Florida, for labor, services, or
materials consisting of “ROOF REPAIR” and provided the last of the items on December 2,
2020. A copy of the Claim of Lien is attached as Exhibit “B”.

12. Pursuant to Section 713.08, Florida Statutes, the Claim of Lien may be recorded
at any time during the progress of the work or thereafter, but not later than ninety (90) days after
the final furnishing of the labor or services or materials by the lienor.

13. Pursuant to Section 713.01(12), Florida Statutes, the last date of “final furnishing”
does not include correction of deficiencies in the lienor’s previously performed work or materials
supplied. Since all work performed by KATERRA since October 2019 was repair to its own
deficiencies with the roofs it installed, the actual date of final furnishing by KATERRA occurred
on or before October of 2019, over a year prior to the erroneous date of December 2, 2020

included in the Claim of Lien,

Page 3 of 5

eFiled Lee County Clerk of Courts Page 3

 

 
Case 2:21-cv-00304-JLB-MRM Document 1-1 Filed 04/12/21 Page 4 of 40 PagelD 98

14. Notwithstanding the erroneous final furnishing date of December 2, 2020, the
Claim of Lien is invalid on its face because it was recorded on March 3, 2021, more than ninety
(90) days after the final furnishing of labor or services or materials.

15. Accordingly, KATERRA failed to perfect an enforceable construction lien since it
failed to timely record its Claim of Lien, as required by Section 713.08, Florida Statutes.

16. |The ASSOCIATION has been required to retain an attorney and has obligated
itself to pay its attorney a reasonable fee for which KATERRA is liable under applicable Florida
law.

17. All conditions precedent to filing and maintaining this cause of action have
occurred or been waived.

WHEREFORE, the Plaintiff ASSOCIATION prays that:

A. Upon the filing of this Complaint, the Clerk of the above-styled Court will issue a
summons to Defendant KATERRA to show cause, within twenty (20) days, why its Claim of
Lien should not be enforced by action or vacated and canceled of record, pursuant to Section
713.21(4), Florida Statutes; and

B. If Defendant KATERRA fails to show cause, this Honorable Court will enter its
Order vacating and canceling the Claim of Lien of record and award Plaintiff ASSOCIATION its
costs and attorney fees in this action.

xl
DATED this \ b day of March, 2021.

Page 4 of 5

eFiled Lee County Clerk of Courts Page 4

 
Case 2:21-cv-00304-JLB-MRM Document 1-1 Filed 04/12/21 Page 5 of 40 PagelD 99

PAVESE LAW FIRM

Attorneys for Plaintiff

Post Office Box 1507

Fort Myers, Florida 33902-1507

(239) 334-2195 Telephone

(239) 332-2243 Facsimile

Email 1: JustinMazzara@PaveseLaw.com
Email 1: ChrisPope@PaveseLaw.com
Email 2: SusanNahra@PaveseLaw.com
Email 2: LisaMeo@Paveselaw.com

 

 

_-Ftorida Bar No. 91955

Page 5 of 5

eFiled Lee County Clerk of Courts Page 5

 
Case 2:21-cv-00304-JLB-MRM Document 1-1 Filed 04/12/21 Page 6 of 40 PageID 100

CONSTRUCTION CONTRACT

Project: Roof Replacement/Hurricane Irma Restoration
12 Buildings, Pool House, Mail Kiosk

THIS CONSTRUCTION CONTRACT (hereinafter “Contract”), is made and entered into this

day of , 2019 by Autumn Lake Recreation Association, Inc., a Florida
corporation not-for-profit, c/o Sandcastle Community Management, 9150 Galleria Court, Suite
201, Naples, Florida 34109 (hereinafter “Association”), responsible for the operation and
maintenance of Autumn Lake Section I Condominium, Autumn Lake Section II
Condominium, and Autumn Lake Section III Condominium; and Katerra Construction,
LLC, a Delaware limited liability company authorized to do business in Florida, Contractor’s
License # CGC1526785, 2494 Sand Hill Road, Building 7, Suite 100, Menlo Park, California
94025 (hereinafter “Contractor’).

1, DESCRIPTION OF WORK:

The Contractor shall perform all work required by this Contract, according to the plans,
drawings, and bid specifications (“Drawings & Specifications”), as set out in the SRG
Roofing Tile Re-Roof Proposal and the Katerra List of Non-Roof Repairs to Interior of
Units, attached hereto and incorporated as Composite Exhibit “1”. The documents
attached as Exhibit “1” are intended to supplement the terms of this typed Contract. In the
case of any conflicting term or condition between the terms set out in Exhibit “1” and those
set out in the text of this typed Contract, the terms of this typed Contract shall prevail.

2. TIMELY COMPLETION:

The work to be performed under this Contract shall commence on
and, subject to authorized adjustments, shall be completed no later than
(“Completion Date”).

Time is of the essence of this Contract and any breach of same shall go to the essence
hereof, and Contractor, in agreeing to complete the work within the time herein mentioned,
has taken into consideration and made allowances for all hindrances and delays incident to
its work. Association shall not be liable to Contractor for any delays caused by any of
Contractor's sub-contractors, or for any other cause whatsoever.

Contractor agrees to commence the work when directed by Association and to diligently
and continuously perform such work and to coordinate the work with other work being
performed on the project by other trades, so that Association shall not be delayed by any
act or omission of Contractor in completion of the project within the time specified above.

Contractor acknowledges that working hours are from 8:00 AM to 5:00 PM, Monday
through Friday, excluding federal holidays. Exceptions to working hours must be
pre-approved by the Association.

Contractor shall make payments promptly to its vendors and contractors, and for material

EXHIBIT

used by it in the performance of the work.

at oo
Page | of 12 A

eFiled Lee County Clerk of Courts Page 6

 

 
Case 2:21-cv-00304-JLB-MRM Document 1-1 Filed 04/12/21 Page 7 of 40 PagelD 101

Contractor shall diligently prosecute the work in a good and workmanlike manner and
achieve completion of the entire work on or before the Completion Date. Contractor
hereby accepts and confirms that the time allowed herein is reasonable and sufficient for
completing the work within such time requirements and hereby agrees to dedicate such
personnel and other resources as may be necessary to assure that the work is continuously
managed and performed in a diligent, skilled, and workmanlike manner.

 

IT IS AGREED BY THE CONTRACTOR AND ASSOCIATION THAT, BECAUSE IT
WOULD BE IMPRACTICABLE AND EXTREMELY DIFFICULT TO FIX THE
ACTUAL DAMAGES TO THE ASSOCIATION IF THE WORK WOULD FAIL TO BE
COMPLETED BY THE COMPLETION DATE, THE FOLLOWING AMOUNTS
SHALL BE ASSESSED AS LIQUIDATED DAMAGES, BUT NOT AS A PENALTY,
FOR DELAY IN ACHIEVING COMPLETION FROM THE COMPLETION DATE
THROUGH THE DATE OF ACTUAL COMPLETION:

 

THE SUM OF THREE HUNDRED FIFTY AND 00/100 DOLLARS
($350.00) FOR EACH CALENDAR DAY AFTER THE COMPLETION
DATE UP TO THE DATE THE WORK IS ACTUALLY COMPLETED.

THE AFOREMENTIONED AMOUNTS REPRESENT THE PARTIES’
REASONABLE ESTIMATE OF SUCH ACTUAL DAMAGES AND DOES NOT
CONSTITUTE A PENALTY. THE PAYMENT OF SUCH AMOUNTS AS
LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY
WITHIN THE MEANING OF APPLICABLE LAW, BUT IS INTENDED TO
CONSTITUTE LIQUIDATED DAMAGES TO THE ASSOCIATION RESULTING
FROM THE DELAY IN ACHIEVING COMPLETION, PURSUANT TO APPLICABLE
LAW.

3. ASSOCIATION’S / OWNER’S REPRESENTATIVE:

Michael Bannigan will act as Association’s representative, assume all duties and
responsibilities, and have the rights and authority assigned by Association to ensure the
completion of the work in accordance with the Contract. Association may change its
representative at any time which will be effective upon notice to Contractor.

4, CONTRACT PRICE AND PAYMENTS:

Association shall pay Contractor in current funds for the performance of the work, subject
to additions and deductions by written Change Order agreed to by Association, the
Contract sum in the amount of Two Million Nine Hundred Twenty-Nine Thousand
Seven Hundred Twenty and 87/100 Dollars ($2,929,720.87). Payment shall be made
according to the following payment schedule:

SEE SCHEDULE OF VALUES ATTACHED AS EXHIBIT “2”

Page 2 of 12

 

eFiled Lee County Clerk of Courts Page 7
Case 2:21-cv-00304-JLB-MRM Document 1-1 Filed 04/12/21 Page 8 of 40 PagelD 102

 

Progress payments for completed work will be disbursed monthly upon the approval
by the Association. In making such payments, ten percent (10%) of each payment to
the Contractor shall be retained until final completion and acceptance of all work
covered by the Contract, unless otherwise provided by any law, regulation or
program of state or federal government. Such retainage shall be held to assure
faithful performance of the Contract and may also be used as a fund to deduct
amounts due to or claimed by the Association, including, but not limited to, payment
to the Association of all monies due for deductive change orders, credits, uncorrected
defective work, interest, damages, and the like.

No additional work or extras shall be performed unless the same shall be authorized in
writing by the Association.

Upon completion by Contractor of any stage of the work requiring payment under this
Contract, all work will be inspected by Association or consultant selected by the
Association to supervise the project. Any objections to work performed shall be given in
writing to Contractor within ten (10) days of the Contractor’s written notice to Association
that the work has been completed. If no objections are made within this period, then
payment shall be tendered to Contractor, and Contractor shall submit simultaneously a
Progress Payment Affidavit, a Partial Release of Lien, a Partial Release of Lien from all
Lienors (as defined in Section 713.02(18), Florida Statutes) that have served a Notice to
Owner pursuant to Section 713.06, Florida Statutes, or, if completion is final, a
Contractor’s Final Payment Affidavit, on forms that the Association may provide,
indicating that all sub-contractors, laborers, materialmen, and suppliers have been paid for
the work completed.

All work under this Contract shall be subject to the approval of the Association, and no
payment shall be due under the Contract if Association does not approve of the work
completed under the Contract. In the event of a dispute arising between Association and
Contractor, under this provision the parties shall agree upon and appoint a third party
expert to determine whether or not the work meets the specifications set out in the
Contract. If the work meets said specifications, Association shall make the payment due,
whereas if the specifications are not met, all work necessary to meet the specifications shall
be done by Contractor to the satisfaction of the third party expert before payment is due
under the Contract, or Association may exercise such other rights as are provided herein.
All costs associated with the retaining of the third party expert shall be divided equally
between the Association and the Contractor.

Payments due to Contractor may be withheld by Association on account of defective work
not remedied, claims filed, reasonable evidence indicating probability of filing claims,
failure of Contractor to make payments properly to sub-contractors or for material or labor,
or the reasonable belief of Association that the work to be performed under this Contract
that remains unfinished cannot be completed for the balance then unpaid. If any of the
foregoing causes are not removed, or if Contractor at any time shall refuse or neglect to
supply adequate and competent supervision or sufficient, properly skilled workmen or
materials of the proper quality or quantity necessary for the performance of the work
hereunder, or fail in any respect to prosecute the work with promptness and diligence, or

Page 3 of 12

 

eFiled Lee County Clerk of Courts Page 8
Case 2:21-cv-00304-JLB-MRM Document 1-1 Filed 04/12/21 Page 9 of 40 PagelD 103

fail to perform or to adhere to any agreement on its part herein contained, Association shall
have the option, after seven (7) days written notice to Contractor and without prejudice to
any other remedy it may have, to pay such claims and provide for such labor or materials
and to deduct the cost thereof from any money due or thereafter to become due by
Association to Contractor. In addition to the foregoing rights and remedies, Association
shall be at liberty to terminate the employment of Contractor under this Contract and to
enter upon the premises and take possession of all materials or appliances, of any kind
whatsoever, thereon and to employ any other person or persons to finish the work and to
provide the materials therefor, and in case of such discontinuance of the employment of
Contractor, he shall not be entitled to receive any payment under this Contract which might
be due it, except for those sums incurred by Contractor for labor and materials, minus set
offs of the Association for defective workmanship or other breaches by Contractor. When
said work shall be finished and payment in full therefor shall be made by Association, if the
unpaid balance of the amount to be paid under this Contract shall exceed the expenses
incurred by Association in finishing Contractor's work, such excess shall be paid by
Association to Contractor, but if such expenses shall exceed such unpaid balance
Contractor shall pay the difference to Association. Contractor's right to payment under this
Contract shall also be subject to those conditions for payment set forth in other provisions
of this Contract.

5. CONTRACT COSTS:

The work includes all transportation, storage, equipment, supplies, labor and materials,
plans, Drawings & Specifications, necessary for a complete and functional installation, and
the work shall comply with all applicable codes and inspection requirements. All work
performed by the Contractor or by others to make the Contractor's work comply with
applicable building codes, or interpretations thereof, shall be performed at no additional
cost to the Association.

The work shall also include all labor, materials, and everything required or claimed by
Contractor's materialmen, suppliers, or laborers to complete the work in accordance with
the Drawings & Specifications, notwithstanding that such labor, materials or other things
may not be designated in the Drawings & Specifications.

 

Contractor shall give all notices and comply with all local ordinances, requirements of city
and county building codes and of federal and state authorities which are applicable to the
work, local sanitary laws and rules and regulations and all orders both present and future,
and interpretations of such ordinances, requirements, laws, rules, and regulations by
governing public authorities, regardless of whether such ordinances, requirements, laws,
rules and regulations are set forth in this Contract, or the Drawings & Specifications.
Contractor shall furnish any additional materials and labor which may be required to
comply with such ordinances, requirements, laws, rules and regulations. Contractor shall
secure, in its own name and right, all permits, inspections, fees, licenses and royalties
necessary for the execution of the work to be performed at Association’s expense.

Page 4 of 12

 

eFiled Lee County Clerk of Courts Page 9
Case 2:21-cv-00304-JLB-MRM Document 1-1 Filed 04/12/21 Page 10 of 40 PagelID 104

Contractor will pay all social security and other taxes imposed upon it as an employer in
connection with the performance of this Contract, and will furnish evidence, when required
by Association, showing that all such payments required to be made have been paid.

Contractor shall pay all applicable health and welfare charges, local, state, and federal
taxes, including sales and use taxes, and union fees in connection with its work. All
Contract costs paid by Contractor shall be at the expense of Contractor.

6. SUPERVISION:

Contractor shall supervise and direct the work, using its best skill and attention, and it shall
be solely responsible for all construction means, methods, techniques, sequences and
procedures, and for coordinating all portions of the work under the Contract. Contractor’s
resident superintendent, foreman, and all supervisors shall speak English fluently and shall
be able to communicate with all workers present on site. Contractor shall at all times
enforce strict discipline and good order among its employees and shall not employ on the
work any unfit person or anyone not skilled in the task assigned to him or her.

 

Contractor shall be responsible for initiating, maintaining, and supervising all safety
precautions and programs in connection with the work. It shall take all reasonable
protections to prevent damage, injury or loss to (1) all employees on the work, occupants
and all other persons who may be affected thereby, (2) all the work and all materials and
equipment to be incorporated therein, and (3) other property at the site or adjacent thereto.
It shall give all notices and comply with all applicable laws, ordinances, rules, regulations
and orders of any public authority, including, but not limited to, O.S.H.A., bearing on the
safety of persons and property and their protection from damage, injury or loss. Prior to
starting any work, Contractor will implement a safety plan detailing how it will protect unit
occupants during the Project.

Further, it is the sole responsibility of Contractor to secure, safeguard and protect its
material and operation from damage or theft until formally accepted by Association.

Contractor shall promptly remedy all damage or loss to any property caused in whole or in
part by Contractor, any sub-contractor, or anyone directly or indirectly employed by any of
them, or by anyone for whose acts any of them may be liable. Contractor shall be
responsible to Association for the acts and omissions of its employees, sub-contractors and
their agents and employees, and other persons performing any of the work under a contract
with the Contractor, including with regard to damages to any persons or property. The
foregoing obligations of the Contractor are in addition to its obligations under Section 11
of this Contract.

7. INSURANCE:
The Contractor agrees to furnish worker's compensation and liability insurance with limits
of at least $1,000,000.00 for each occurrence. Contractor’s General Liability shall name

the Association as an additional insured and include completed operations and product
liability coverage and eliminate exclusion with respect to property under care, custody, or

Page 5 of 12

 

eFiled Lee County Clerk of Courts Page 10
Case 2:21-cv-00304-JLB-MRM Document 1-1 Filed 04/12/21 Page 11 of 40 PagelD 105

control of Contractor. The limits shall be as follows:

 

a. General Aggregate: $2,000,000.00
b. Products — Completed Operations Aggregate: $1,000,000.00
c. Personal and Advertising Injury: $1,000,000.00
d. Bodily Injury and Property Damage (each occurrence): $1,000,000.00
e. Excess / Umbrella Liability
1. General Aggregate: $1,000,000.00
2. Each Occurrence: $1,000,000.00

Contractor shall also maintain automobile liability insurance which shall insure it against
claims of personal injury, including death, as well as against claims for property damage,
which may arise from operations under this Contract, whether such operations are by the
Contractor or by any Subcontractor, or by anyone directly or indirectly employed by either
of them. The amounts of automobile insurance shall be not less than $1,000,000 combined
limit for bodily injury and property damage per occurrence.

In addition, Contractor shal! procure Builder’s Risk insurance to protect against damage to
improvements during construction due to acts of casualty and/or vandalism. The
Contractor agrees to supply the Association with evidence of and keep said insurance
policies in full force and effect during the entire course of the work to be performed. It is
the understanding that if any insurance cancellation notice is received by the Contractor, it
will immediately notify Association, and Contractor agrees to replace said policies
promptly. Contractor agrees that it shall perform no work under this Contract during such
time as said insurance policies are not in full force and effect.

8. BOND:

(Choose One)

Contractor shall furnish performance and unconditional payment bonds, each in
an amount at least equal to the Contract price as security for the faithful performance and
payment of all Contractor’s obligations under the Contract. These bonds shall remain in
effect until the later of one (1) year after the date when final payment becomes due or until
the completion of the any correction period in the Contract.

X___ Contractor shall not be required to furnish performance and payment bonds.
9. CLEAN-UP:

Contractor shall cause no waste to the condominium property or adjoining property in the
performance of this Contract and at all times shall keep the premises free from
accumulation of waste materials or rubbish caused by its operations. At the completion of
the work, Contractor shall remove all of its waste materials and rubbish from and about the
work site, as well as its tools, construction equipment, machinery and surplus materials,
and return all affected areas of the property to a broom clean condition.

Page 6 of 12

 

eFiled Lee County Clerk of Courts Page 11
Case 2:21-cv-00304-JLB-MRM Document 1-1 Filed 04/12/21 Page 12 of 40 PagelD 106

If, after three (3) days’ notice by Association's representative to Contractor's representative
at the site of the work, Contractor has not diligently proceeded with the clean-up as
outlined in this provision, then Association has the right to proceed with the clean- -up work
at Contractor's costs and expense.

Free, clear and unobstructed egress and ingress with respect to the community shall be
maintained by Contractor.

 

10. WARRANTIES:

Contractor warrants to Association that all materials and equipment incorporated in the
work will be new unless otherwise specified, and that all work will be of good quality, free
from faults and defects and in conformance with the Contract documents, including, but
not limited to, the specifications and building code requirements. All work not conforming
to these standards may be considered defective. Further, Contractor expressly warrants and
guarantees all work and materials provided under this Contract to be fit for the purposes
intended for a period of ten (10) years from date of final acceptance, and Contractor hereby
agrees that during said period of time any flaws or deficiencies in either work or material
shall be corrected and/or replaced and restored to first class working order at no cost to
Association. In the event of Contractor’s refusal to so restore same as aforesaid,
Association may do said work and/or secure additional material after three (3) days’ notice
to Contractor, and Contractor shall reimburse Association for such sum.

Contractor further warrants that it will comply with all application and other requirements
of each producer or supplier of materials, and will ensure that any inspections or other
requirements of a producer or supplier for a warranty of the materials takes place or,
alternatively, will assume responsibility for any such warranty that might otherwise have
been provided.

11. HOLD HARMLESS:

To the fullest extent permitted by law, the Contractor shall indemnify and hold harmless
the Association and its members, agents and employees from and against all claims,
damages, losses, and expenses, including, but not limited to, attorney fees arising out of or
resulting from the performance of the work, provided that any such claim, damage, loss or
expense (1) is attributable to bodily injury, sickness, disease or death, or to injury to or
destruction of tangible property (other than the work itself), including the loss of use
resulting therefrom, and (2) is caused in whole or in part by any negligent act or omission
of the Contractor, any sub-contractor, anyone directly or indirectly employed by any of
them, or anyone for whose acts any of them may be liable, regardless of whether or not it is
caused in part by a party indemnified hereunder. Such obligation shall not be construed to
negate, abridge, or otherwise reduce any other right or obligation of indemnity which
would otherwise exist as to any party or person described in this Section 10. In any and all
claims against the Association or any of its members, agents or employees by any
employee of the Contractor, any sub-contractor, anyone directly or indirectly employed by
any of them or anyone for whose acts any of them may be liable, the indemnification
obligation under this Section 10 shall be limited to the greater of $1,000,000.00 per

Page 7 of 12

 

eFiled Lee County Clerk of Courts Page 12
Case 2:21-cv-00304-JLB-MRM Document 1-1 Filed 04/12/21 Page 13 of 40 PageID 107

occurrence or the aggregate policy limits of all applicable insurance policies. The parties
hereto specifically acknowledge and agree that the above-mentioned limitation is included
pursuant to the requirements of Section 725.06(1), Florida Statutes.

12. LIENS:

Contractor will save and keep the improvements referred to in this Contract or the lands
upon which they are situated free from all construction liens and all other liens by reason of
its work or any materials or other things used by Contractor therein. If Contractor fails to
remove such lien(s) by bonding it or otherwise, or if Contractor files a lien against the
property referred to in this Contract prior to the time when the amount claimed is payable
to Contractor by Association under the terms of this Contract, Association may retain
sufficient funds, out of any money due or thereafter to become due by Association to
Contractor, to pay the same and to pay all costs incurred by reason thereof, including
reasonable attorney fees and the cost of any lien bonds that Association may elect to obtain,
and Association may pay said lien or liens and costs out of any funds which are or which
may become due to Contractor and which are at any time in the possession of Association.
Invoices shall be accompanied with a detailed breakdown of the allocation of the amount
required together with copies of lien Releases.

 

13. WAIVER:

No change or modification of this Contract shall be valid unless in writing and signed by all
parties hereto. No waiver of any provisions of this Contract shall be valid unless in writing
and signed by the party against whom it is sought to be enforced. Further, the provisions,
conditions, terms and covenants herein contained shall bind and the benefits and
advantages shall inure to the respective successors, assigns, trustees, receivers and personal
representatives of the parties hereto.

No failure of Association to exercise any power or right given hereunder or to insist upon
strict compliance by Contractor with any of its obligations hereunder, and no custom or
practice of the parties at variance with the terms of this Contract, shall constitute a waiver
or variation of Association s rights to demand exact compliance with the terms hereof.

14. ALTERATIONS:

No alterations shall be made in the work as shown or described in the Drawings &
Specifications as modified by applicable ordinances, requirements, laws, rules and
regulations as set forth herein, except on the written authorization of Association; and,
when so made, the value of the work or materials added or omitted, any extension or
deduction from the time of completion necessitated thereby shall be computed and
determined by Contractor, subject to the written approval and acceptance by Association,
and the amount so determined shall be added to (if Contractor has not previously agreed to
perform the additional work under the terms of this Contract) or deducted from the
Contract price or prices and time of completion. Contractor shall have no claim for the cost
of additional work or for an extension of time (including, without limitation, claims for
impact damages or to costs due to delay) unless such work and the cost and expenses
thereof or time is stated on the face of a written Change Order and approved and accepted

Page 8 of 12

 

eFiled Lee County Clerk of Courts Page 13
Case 2:21-cv-00304-JLB-MRM Document 1-1 Filed 04/12/21 Page 14 of 40 PageID 108

by the Association on such written Change Order. Any attempted reservation by
Contractor of the right to subsequently claim any amount or extension of time not stated on
the face of a written Change Order approved and accepted by Association shall be null and
void, All Change Orders issued under this Contract shall be subject to all of the terms of
this Contract.

 

15. ASSIGNMENT:

Contractor shall not let, assign or transfer this Contract or any part thereof, or any interest
therein, without the written consent of Association.

16. DISCLOSURES:
Construction Industries Recovery Fund.

FLORIDA HOMEOWNERS’ CONSTRUCTION RECOVERY FUND PAYMENT
MAY BE AVAILABLE FROM THE FLORIDA HOMEOWNERS’ CONSTRUCTION
RECOVERY FUND IF YOU LOSE MONEY ON A PROJECT PERFORMED UNDER
CONTRACT, WHERE THE LOSS RESULTS FROM SPECIFIED VIOLATIONS OF
FLORIDA LAW BY A LICENSED CONTRACTOR. FOR INFORMATION ABOUT
THE RECOVERY FUND AND FILING A CLAIM, CONTACT THE FLORIDA
CONSTRUCTION INDUSTRY LICENSING BOARD AT THE FOLLOWING
ADDRESS AND PHONE NUMBER:

Construction Industry Licensing Board
2601 Blair Stone Road

Tallahassee, FL 32399

Telephone: (850) 487-1395

Radon Disclosure.

Radon is a naturally occurring radioactive gas that, when it accumulates in a building in
sufficient quantities, may present health risks to persons who are exposed to it over time.
Levels of radon that exceed federal and state guidelines have been found in buildings in
Florida. Additional information regarding radon testing may be obtained from your county
public health unit.

Construction Lien Disclosure.

ACCORDING TO FLORIDA’S CONSTRUCTION LIEN LAW (SECTIONS
713.001-713.37, FLORIDA STATUTES), THOSE WHO WORK ON YOUR
PROPERTY OR PROVIDE MATERIALS AND SERVICES AND ARE NOT PAID IN
FULL HAVE A RIGHT TO ENFORCE THEIR CLAIM FOR PAYMENT AGAINST
YOUR PROPERTY. THIS CLAIM IS KNOWN AS A CONSTRUCTION LIEN. IF
YOUR CONTRACTOR OR A  SUB-CONTRACTOR FAILS TO PAY
SUB-CONTRACTORS, SUB-CONTRACTORS, OR MATERIAL SUPPLIERS, THOSE
PEOPLE WHO ARE OWED MONEY MAY LOOK TO YOUR PROPERTY FOR

Page 9 of 12

 

eFiled Lee County Clerk of Courts Page 14
Case 2:21-cv-00304-JLB-MRM Document 1-1 Filed 04/12/21 Page 15 of 40 PagelD 109

PAYMENT, EVEN IF YOU HAVE ALREADY PAID YOUR CONTRACTOR IN
FULL. IF YOU FAIL TO PAY YOUR CONTRACTOR, YOUR CONTRACTOR MAY
ALSO HAVE A LIEN ON YOUR PROPERTY. THIS MEANS IF A LIEN IS FILED
YOUR PROPERTY COULD BE SOLD AGAINST YOUR WILL TO PAY FOR
LABOR, MATERIALS, OR OTHER SERVICES THAT YOUR CONTRACTOR OR A
SUB-CONTRACTOR MAY HAVE FAILED TO PAY. TO PROTECT YOURSELF,
YOU SHOULD STIPULATE IN THIS CONTRACT THAT BEFORE ANY PAYMENT
IS MADE, YOUR CONTRACTOR IS REQUIRED TO PROVIDE YOU WITH A
WRITTEN RELEASE OF LIEN FROM ANY PERSON OR COMPANY THAT HAS
PROVIDED TO YOU A “NOTICE TO OWNER”. FLORIDA’S CONSTRUCTION
LIEN LAW IS COMPLEX, AND IT IS RECOMMENDED THAT YOU CONSULT AN
ATTORNEY.

 

17. CHAPTER 558 NOTICE OF CLAIM:

Contractor and Association agree that this Contract shall be exempt from the provisions of
Chapter 558 of the Florida Statutes, and further agree to opt out of the provisions and
notice requirements contained in Chapter 558, Florida Statutes, pursuant to Section
558.005(1), Florida Statutes.

18. NOTICES:

Notices to the parties as provided herein shall be by certified mail/return receipt requested
to the following addresses:

As to Association:

Autumn Lake Recreation Association, Inc.
Attn: President

c/o Sandcastle Community Management
9150 Galleria Court, Suite 201

Naples, FL 34109

-and-

Pavese Law Firm

Attn: Christopher L. Pope, Esquire
1833 Hendry Street

Fort Myers, FL 33901

As to Contractor:
Katerra Construction, LLC
Attn: Steve Deleon

3200 Earhart Drive
Carrollton, TX 75006

Page 10 of 12

 

eFiled Lee County Clerk of Courts Page 15
Case 2:21-cv-00304-JLB-MRM Document 1-1 Filed 04/12/21 Page 16 of 40 PagelID 110

 

19. ATTORNEY FEES AND VENUE:

In any adversarial proceeding, including breach, enforcement, or interpretation arising out
of this Contract, the prevailing party in such litigation, shall be entitled to recover from the
non-prevailing party reasonable attorney fees and costs, including such fees and costs
regarding all aspects of the litigation, including any appeals. This Contract is made in the
State of Florida and shall be governed by Florida law. The Courts of Lee County, Florida
shall be the proper venue for any litigation involving this Contract.

[SIGNATURE PAGE FOLLOWS]

Page 11 of 12

 

eFiled Lee County Clerk of Courts Page 16
Case 2:21-¢v-00304-JLB-MRM Document 1-1 Filed 04/12/21 Page 17 of 40 PagelD 111

Association and Contractor hereby agree to the foregoing terms and conditions as of the
date first set forth above. The individuals, by signing below, represent that they have the
authority to bind the party on whose behalf they are signing.

Witnesses (2):

sine Lt Mm

Print: Kent, Heelmaua

Sign: “tops, data Lag
Print: Kaiki ) yp  Lurtleu
v J

 

 

t=

Witnesses (2):

Sign: Moon Dunern Sk
a

Print: _Q/'son Things

Uv
Print: ary, TherrS

 

AUTUMN LAKE RECREATION
ASSOCIATION, INC.
a Florida not-for-profit corporation

By: Me _—
Michael Bannigan, PréSident

Attest!
Donna Greco, Secretary

KATERRA CONSTRUCTION, LLC
a Delaware limited liability company
License # CGC1526785

Page 12 of 12

eFiled Lee County Clerk of Courts Page 17

 
Case 2:21-cv-00304-JLB-MRM Document 1-1 Filed 04/12/21 Page 18 of 40 PageID 112

COMPOSITE EXHIBIT "1"

 

Autumn Lake
23500 Sandycreek Terrace ss 8
Estero Beach, FL 34135

Scott Page | Senior Account Manager
6/3/19

 

eFiled Lee County Clerk of Courts Page 18

 

 

 

 
Case 2:21-cv-00304-JLB-MRM Document 1-1 Filed 04/12/21 Page 19 of 40 PageID 113

 

     

ROOFING

Table Of Contents

Introduction Letter
Google Overview

Scope Of Work

Investment Summary Page
SRG Company Information

@

®

 

 

eFiled Lee County Clerk of Courts Page 19
Case 2:21-cv-00304-JLB-MRM Document 1-1 Filed 04/12/21 Page 20 of 40 PagelD 114

 
  

ROOFING
June 3, 2019

Autumn Lake
23500 Sandycreek Terrace
Estero Beach, FL 34135

Dear Management,

Thank you for letting SRG Roofing bid your upcoming roofing project. As a full service
roofing contractor, we can help you address all of your roofing needs.

We specialize in commercial, industrial, public buildings, and multifamily roofing. With
over 12 years of experience, we are sensitive to the needs of our clients and understand
the importance of maintaining production, safety for employees, and safe guarding
materials.

SRG Roofing was founded in 2006 for the purpose of providing commercial, industrial, and
multifamily roofing services in the state of Texas. Today we have grown into a nationwide
company through our dedicated team and personal relationships with our clients. We
believe that by developing a trusted partnership with our clients, following innovative
business practices, offering competitive pricing, and understanding project goals, we can
help you complete your roofing project of any size. Whether it is a new property you just
purchased, maintaining an existing property or renovating an older property, our team will
work to provide you with the most cost effective, environmentally friendly and top of the
line roofing system available. We look forward to building a relationship with you on your
next roofing project. :

Sincerely,

Scott Page

Senior Account Manager |

 

eFiled Lee County Clerk of Courts Page 20

 

 
 

21-cv-00304-JLB-MRM Document 1-1 Filed 04/12/21 Page 21 of 40 PagelD 115

Case 2

ROOFING

 

Autumn Lake
23500 Sandycreek Terarce

Estero Beach, FL 34135

 

eFiled Lee County Clerk of Courts Page 21
Case 2:21-cv-00304-JLB-MRM Document 1-1 Filed 04/12/21 Page 22 of 40 PagelD 116

   
 

 

SRG ROOFING
14350 Proton Rd.
Farmers Branch, TX 75244 |,
Office: (469) 208-3733 |f

THIS CONTRACT IS
ENTERED INTO
THIS DATE: June 3, 2019

 

The Agreement:

SRG Roofing, LLC proposes to furnish all labor, material and necessary equipment to professionally
execute all work.described in the Scope of Work below.

Pre-Construction Meeting:

 

1. SRG Roofing, Inc. will conduct pre-construction meeting with the owner/buyer’s representative.
The meeting will cover safety procedures, working hours, code compliance, and the loading and
unloading procedures.

Pre-Construction Submittal:

1. SRG roofing will complete the required submittals for the products specified. The list includes, but
is not limited to Certificate of Insurance, Product Information Sheets, MSDS Sheets, and
Emergency Contact List. The information will be provided to the owner/buyer’s representative for
approval.

PROJECT SCOPE: Furnish Labor And Compatible Materials To Professionally Execute The Install Of A
New Crown Tile Roof System Per Manufacturer’s Specifications.

Surface Preparation:

* Tear off the existing tile and battens down to the existing underlayment and dispose of debris.

* Inspect existing decking for deteriorated and/or damaged conditions. If the deck is found not
capable of providing a suitable substrate for the installation of the new roof, the decking will be
removed and replaced.

* Re-nail 100% of roof sheathing per Florida Building Code.

° Remove 100% of existing wall and step flashings and dispose of debris.

* Remove existing lead jacks arid dispose of debris.

* Remove existing O’Hagen vents and dispose of debris.

 

eFiled Lee County Clerk of Courts Page 22

 
Case 2:21-cv-00304-JLB-MRM Document 1-1 Filed 04/12/21 Page 23 of 40 PagelD 117

 

Tile Installation:

Furnish and install a new layer of D-226 30# felt over existing underlayment.
° Felt will be fastened with 1” cap nails.

Furnish and Install new SA tile underlayment over 30# felt.

Furnish and install new 2”x 2” metal drip edge at all eave and rake edges. New drip edge to be pre-
painted to match existing color profile.

Furnish and install new Birdstop at all eave locations. New Birdstop to match existing drip edge
color as close as possible,

Furnish and install new wall and step flashing in all locations.
* Channels to be cut into Stucco to allow new flashing to be installed.
* Any stucco work / repair is not included in the price.

Furnish and install Ice & Water Shield on center in all valleylocations.
° Furnish and install W Valley Metal over top of underlayment.
* Valley metal to extend 11” each way from center of valley per IBC.

Furnish and install new Crown (Tuscany Profile) Tile
* Tile to be secured with nail pattern per building code.
* Color to be SAND HILL in color, Sanibel in Profile, per choice of Autumn Lakes Association
* Hurricane clips to be used in all areas required by manufacture specifications.
* 20% waste factor to be used to account for tile breakage.
* Tile wind uplift ratings meet Miami Dade Building Code specifications. (see attached code
approval)

Furnish and install new Universal Ridge to all hip locations.
* Hip tiles to be fastened at a 2 nail per tile ratio.

Furnish and install new Ridge tile to all ridge locations.
* Ridge tiles to be fastened at a 2 nail per tile ratio.

Furnish, mix and pour new Unibond Mortar at all ridge locations to seal the ridge tile.

. All areas to be water tight at the end of each day and in the event of delays in Roof inspections.

SRG to have 100% supervision throughout the duration of the project.

 

eFiled Lee County Clerk of Courts Page 23

 

 

 
Case 2:21-cv-00304-JLB-MRM Document 1-1 Filed 04/12/21 Page 24 of 40 PageID 118

 

Ventilation/ Penetrations:
° Furnish and install new roll Ridge Vent in all existing ridge vent locations..

¢ Furnish and install new lead jack flashings to existing roof pipe penetrations.
* Paint all lead jacks to match roof color.

® Furnish and install new O’Hagen Vents in existing locations.

 

 

 

 

eFiled Lee County Clerk of Courts Page 24
Case 2:21-cv-00304-JLB-MRM Document 1-1 Filed 04/12/21 Page 25 of 40 PagelD 119

   

       
       

Founded in-2006 for the purposé.of providing multifamily, commercial aiid
| 4 icés, We have sfown into d hdtionwide company through:

‘our det i¢ated'teain of roofing experts and personal relationships with our
clients,

 
 
 

We believe that devéloping trusted partnership with our clients, providing cost
éffective,. environmentally friendly and top of the line roofing systems,
comipetitive: pricing and quality workmanship is. key to completing your reofing
project. in addition, we back our work-with-éxtended warranties. Our expertise
-and industry reputation gives us the: abilit tO" provide 10, 15:anid 20-year
manufacturer NDL (no dollar limit) warranties to.our-clients.

 

  

 

 

® TPO/PVC ». Architectural Composition Shingles
e Modified Bitunien © Tile (Concrete Clay)

e BUR -@ Restoration/ Top Coat

@ EPDM e Standing Seam

e Maintenance Program  Insurance:Claims

Free Two-Year Maintenance Program can be included as a part of your roofing

construction proposal. Maintenance incliides: re-nailing flashings, re-sealing
roof penetrations, cleaning gutters, sedling exposed nail heads, debris
removal, éct:

  

_.GAF - Master Roofing Contractor and : P cura ae E ‘ ae
Certified Maintenance Professionals . : eet Reece a : oe a eee rice eee
MCC CMe cecum urs tes es MGIC CLS ec 700 1s ea ; Perce cs ae
Ree Seca but een MeeeeeNC Tha csc eae Drains” i Z Eh, ee ee
Dire times cme Cle : 7 ‘Remington 01 ee : : 2
ar Cri ea cers (c} Building = ni cls gees een fo); ene
Raise uel : ; ; oe oer Sen SR Crea Property Group
 Polyglass - Registered Contractor—-- rey Ce CLG

 

, - t P$neavarie
WWW. SROROSFING. COM e  /skeRoating
1:855.880.3732 oO pany

GALIFDRNLA | CGLOSADD T FLORIDA | TEXAS (HRY

  
 
  

 

 

ir

7ROMPANY/SRE-ROOFIES

 

(HFVASKARROTING COM

eFiled Lee County Clerk of Courts Page 25

 

 

 
Case 2:21-cv-00304-JLB-MRM Document 1-1 Filed 04/12/21 Page 26 of 40 PagelID 120

 

i KATERRA

Insured:
Property:

Estimator:
Position:
Company:
Business:

Claim Number:

Date of Loss:
Date Inspected:

Price List:

Estimate:

Autum Lake community
23500 Sandycreek Terrace
Estero Beach, FL 34135

Tyler Wood
Estimator/Project Manager
Katerra

3200 Earhart Dr.
Carrollton, TX 75006

Policy Number:

9/9/2017

FLFM8X_APR19
Restoration/Service/Remodel

AUTUMNLAKECOMMU-
C023

Date Received:
Date Entered:

Cellular:
E-mail:

(469) 865-7502
tyler. wood@katerra.com

Type of Loss: Hurricane

7/9/2018
7/10/2018 11:36 AM

eFiled Lee County Clerk of Courts Page 26

 

 

 
Case 2:21-cv-00304-JLB-MRM Document 1-1 Filed 04/12/21

Page 27 of 40 PageID 121

 

| KATERRA

AUTUMNLAKECOMMU-CO23

Drywall /screens

 

 

 

 

 

 

 

 

 

 

 

Drywall /screens
DESCRIPTION QTY
1. Stucco / Ext. Plaster Repair - Min. Charge - Lab. and Mat. 8.00 EA
NOTES:
Building 23506
Building 23506
DESCRIPTION QTY
2. R&R Window screen, 10 - 16 SF 8.00 EA
3, Window screen, 26 - 32 SF 2.00 EA
NOTES:
Unit 101
Unit 101
DESCRIPTION QTY
4, Caulking - acrylic 31.00 LF
NOTES:
Master Bedroom
DESCRIPTION QTY
5. Mask per square foot for drywall work 733.15 SF
AUTUMNLAKECOMMU-CO023 6/12/2019 Page: 2

eFiled Lee County Clerk of Courts Page 27

 
Case 2:21-cv-00304-JLB-MRM Document 1-1 Filed 04/12/21

Page 28 of 40 PageID 122

 

 

 

 

 

 

 

 

 

 

&KATERRA
CONTINUED - Master Bedroom
DESCRIPTION QTY
6. Floor protection - plastic and tape - 10 mil 210,00 SF
7. Contents - move out then reset 1.00 EA
8. Drywall Repair - Minimum Charge - Labor and Material 1.00 EA
9. Final cleaning - construction - Residential 210.00 SF
10. R&R Additional cost for high wall or ceiling - 11' to 14' high 32.00 SF
NOTES:
Guest Bedroom
DESCRIPTION QTY
11. Mask per square foot for drywall work 608.03 SF
12. Floor protection - plastic and tape - 10 mil 140.00 SF
13. Contents - move out then reset 1.00 EA
14. Drywall Repair - Minimum Charge - Labor and Material 1.00 EA
15. Final cleaning - construction - Residential 140.00 SF
NOTES:
Unit 102
Unit 102
DESCRIPTION QTY
16. Caulking - acrylic 7.00 LF
AUTUMNLAKECOMMU-CO23 6/12/2019 Page: 3

eFiled Lee County Clerk of Courts Page 28

 

 
Case 2:21-cv-00304-JLB-MRM Document 1-1 Filed 04/12/21 Page 29 of 40 PageID 123

 

 

 

 

 

 

 

 

 

 

 

 

 

i; KATERRA
CONTINUED - Unit 102
DESCRIPTION QTY
NOTES:
Cafe
DESCRIPTION QTY
17. Mask per square foot for drywall work 306.75 SF
18. Floor protection - plastic and tape - 10 mil 80.00 SF
19, Contents - move out then reset 1.00 EA
20. Drywall Repair - Minimum Charge - Labor and Material 1.00 EA
21, Final cleaning - construction - Residential 80.00 SF
NOTES:
Unit 103
DESCRIPTION QTY
22. Caulking - acrylic 12,00 LF
NOTES:
AUTUMNLAKECOMMU-CO23 6/12/2019 Page: 4
eFiled Lee County Clerk of Courts Page 29

 
Case 2:21-cv-00304-JLB-MRM Document 1-1 Filed 04/12/21

Page 30 of 40 PagelD 124

 

 

 

 

 

 

 

 

 

 

 

KK KATERRA
Unit 105 Cake Kitchen
DESCRIPTION QTY
23. Mask per square foot for drywall work 566.17 SF
24. Floor protection - plastic and tape - 10 mil 120.00 SF
25. Contents - move out then reset 1.00 EA
26. Drywall Repair - Minimum Charge - Labor and Material 1.00 EA
27. Final cleaning - construction - Residential 120,00 SF
NOTES:
Unit 107
DESCRIPTION QTY
28. Mask per square foot for drywall work 734.25 SF
29. Floor protection - plastic and tape - 10 mil 210.00 SF
30. Contents - move out then reset 1.00 EA
31. Drywall Repair - Minimum Charge - Labor and Material 1.00 EA
32. Final cleaning - construction - Residential 210.00 SF
33. R&R Additional cost for high wall or ceiling - 11' to 14' high 32.00 SF
NOTES:
Bldg 23516

Bldg 23516

DESCRIPTION QTY
34, R&R Window screen, 10 - 16 SF 2.00 EA

AUTUMNLAKECOMMU-CO23 6/12/2019 Page: 5

eFiled Lee County Clerk of Courts Page 30

 
Case 2:21-cv-00304-JLB-MRM

Document 1-1 Filed 04/12/21

Page 31 of 40 PageID 125

 

 

 

 

 

 

 

 

 

 

| KATERRA
CONTINUED - Bldg 23516
DESCRIPTION QTY
NOTES:
Unit 202
Unit 202
DESCRIPTION QTY
35. Caulking - acrylic 13.00 LF
NOTES:
Foyer/Entry

DESCRIPTION QTY
36. Mask per square foot for drywall work 520.75 SF
37, Floor protection - plastic and tape - 10 mil 80.00 SF
38. Drywall Repair - Minimum Charge - Labor and Material 1.00 EA
39, Final cleaning - construction - Residential 80.00 SF
40, R&R Additional cost for high wall or ceiling - 11' to 14' high 32.00 SF
41. Contents - move out then reset 1.00 EA
NOTES:

AUTUMNLAKECOMMU-CO23 6/12/2019 Page: 6

eFiled Lee County Clerk of Courts Page 31

 
Case 2:21-cv-00304-JLB-MRM

Document 1-1

Filed 04/12/21

Page 32 of 40 PageID 126

 

 

 

 

 

 

 

 

 

 

 

 

i KATERRA
Cafe
DESCRIPTION QTY
42. Mask per square foot for drywall work 312.25 SF
43. Floor protection - plastic and tape - 10 mil 80.00 SF
44. Drywall Repair - Minimum Charge - Labor and Material 1.00 EA
45, Final cleaning - construction - Residential 80.00 SF
46. Contents - move out then reset 1.00 EA
NOTES:
Master Bedroom
DESCRIPTION QTY
47, Mask per square foot for drywall work 734.25 SF
48. Floor protection - plastic and tape - 10 mil 210.00 SF
49, Drywall Repair - Minimum Charge - Labor and Material 1.00 EA
50. Final cleaning - construction - Residential 210.00 SF
51. R&R Additional cost for high wall or ceiling - 11’ to 14' high 32.00 SF
52. Contents - move out then reset 1,00 EA
NOTES:
Unit 203
DESCRIPTION QTY
53. Caulking - acrylic 9.00 LF
AUTUMNLAKECOMMU-C023 6/12/2019 Page: 7

eFiled Lee County Clerk of Courts Page 32

 

 
Case 2:21-cv-00304-JLB-MRM

Document 1-1 Filed 04/12/21

Page 33 of 40 PageID 127

 

| KATERRA

CONTINUED - Unit 203

 

 

 

 

 

 

 

 

 

 

 

 

DESCRIPTION QTY
NOTES:

Unit 204
DESCRIPTION QTY
54. Caulking - acrylic 7,00 LF
NOTES:

Unit 205
DESCRIPTION QTY
55. Caulking - acrylic 4.00 LF
NOTES:

Unit 206
DESCRIPTION QTY

AUTUMNLAKECOMMU-CO23 6/12/2019 Page: 8

eFiled Lee County Clerk of Courts Page 33

 
Case 2:21-cv-00304-JLB-MRM

Document 1-1 Filed 04/12/21

Page 34 of 40 PageID 128

 

i KATERRA

CONTINUED - Unit 206

 

 

 

 

 

 

 

 

 

 

 

DESCRIPTION QTY
56. Caulking - acrylic 6.00 LF
NOTES:

Unit 207
DESCRIPTION QTY
57. Caulking - acrylic 9.00 LF
NOTES:

Unit 208
DESCRIPTION QTY
58. Caulking - acrylic 8.00 LF
NOTES:

AUTUMNLAKECOMMU-CO23 6/12/2019 Page: 9

eFiled Lee County Clerk of Courts Page 34

 
Case 2:21-cv-00304-JLB-MRM Document 1-1 Filed 04/12/21 Page 35 of 40 PageID 129

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IK KATERRA

Unit 209
DESCRIPTION QTY
59. Caulking - acrylic 10.00 LF
NOTES:

Garage
DESCRIPTION QTY
60. Mask per square foot for drywall work 1047.17 SF
61. Floor protection - plastic and tape - 10 mil 220.00 SF
62. Drywall Repair - Minimum Charge - Labor and Material 1.00 EA
63. Final cleaning - construction - Residential 220.00 SF
64, Contents - move out then reset 1.00 EA
NOTES:

Unit 210
DESCRIPTION QTY
65. Caulking - acrylic 3,00 LF
NOTES:

Bldg 23526
AUTUMNLAKECOMMU-C023 6/12/2019 Page: 10
eFiled Lee County Clerk of Courts Page 35

 
Case 2:21-cv-00304-JLB-MRM Document 1-1

Filed 04/12/21

Page 36 of 40 PagelD 130

 

 

 

 

 

 

 

 

 

 

 

i] KATERRA
Bldg 23526
DESCRIPTION QTY
66. R&R Window screen, 10 - 16 SF 4.00 EA
NOTES:
Unit 306 Foyer
DESCRIPTION QTY
67. Mask per square foot for drywall work 520.75 SF
68. Floor protection - plastic and tape - 10 mil 80.00 SF
69. Contents - move out then reset 1.00 EA
70. Drywall Repair - Minimum Charge - Labor and Material 1.00 EA
71, Final cleaning - construction - Residential 80.00 SF
72. R&R Additional cost for high wall or ceiling - 11' to 14’ high 32.00 SF
NOTES:
Unit 307 Den
DESCRIPTION QTY
73. Mask per square foot for drywall work $10.67 SF
74, Floor protection - plastic and tape - 10 mil 190.00 SF
75. Contents - move out then reset 1.00 EA
76. Drywall Repair - Minimum Charge - Labor and Material 1.00 EA
77. Final cleaning - construction - Residential 190.00 SF
AUTUMNLAKECOMMU-CO23 6/12/2019 Page: 11

eFiled Lee County Clerk of Courts Page 36

 

 

 
| KATERRA

Case 2:21-cv-00304-JLB-MRM Document 1-1 Filed 04/12/21

Page 37 of 40 PageID 131

 

CONTINUED - Unit 307 Den

 

 

 

 

 

 

 

 

 

DESCRIPTION QTY
NOTES:
Unit 309 Guest bedroom
DESCRIPTION QTY
78. Mask per square foot for drywall work 449.42 SF
79. Floor protection - plastic and tape - 10 mil 132.00 SF
80. Contents - move out then reset 1.00 EA
81. Drywall Repair - Minimum Charge - Labor and Material 1.00 EA
82. Final cleaning - construction - Residential 132.00 SF
NOTES:
Bldg 23536
Bldg 23536
DESCRIPTION QTY
83. R&R Window screen, 10 - 16 SF 14.00 EA
NOTES:
Unit 408 Garage
Unit 408 Garage
AUTUMNLAKECOMMU-CO023 6/12/2019 Page: 12

eFiled Lee County Clerk of Courts Page 37

 

 
Case 2:21-cv-00304-JLB-MRM

Document 1-1 Filed 04/12/21

Page 38 of 40 PageID 132

 

 

 

 

 

 

 

 

 

 

 

I[& KATERRA
DESCRIPTION QTY
84. Mask per square foot for drywall work 1044.83 SF
85, Floor protection - plastic and tape - 10 mil 220.00 SF
86. Contents - move out then reset 1.00 EA
87. Drywall Repair - Minimum Charge - Labor and Material 1.00 EA
88. Final cleaning - construction - Residential 220.00 SF
NOTES:
Unit Dining/living 410
DESCRIPTION QTY
89. Mask per square foot for drywall work 1026.00 SF
90. Floor protection - plastic and tape - 10 mil 530.00 SF
91. Contents - move out then reset 1,00 EA
92. Drywall Repair - Minimum Charge - Labor and Material 1.00 EA
93. Final cleaning - construction - Residential 530.00 SF
94. R&R Additional cost for high wall or ceiling - 11' to 14' high 32.00 SF
NOTES:
Bldg 23456

Bldg 23456

DESCRIPTION QTY
95. R&R Window screen, 10 - 16 SF 20.00 EA
NOTES:

AUTUMNLAKECOMMU-C023 6/12/2019 Page: 13

eFiled Lee County Clerk of Courts Page 38

 

 

 
Case 2:21-cv-00304-JLB-MRM Document 1-1 Filed 04/12/21 Page 39 of 40 PageID 133

 

 

| KATERRA

Unit 501 den
Unit 501 den

 

 

DESCRIPTION QTY
96. Mask per square foot for drywall work 510.67 SF

97. Floor protection - plastic and tape - 10 mil 190.00 SF

98. Contents - move out then reset 1,00 EA
99. Drywall Repair - Minimum Charge - Labor and Material 1,00 EA
100. Final cleaning - construction - Residential 190.00 SF

NOTES:

 

Guest bedroom

 

 

 

 

 

 

DESCRIPTION QTY
101. Mask per square foot for drywall work 443.75 SF

102. Floor protection - plastic and tape - 10 mil 154.00 SF

103. Contents - move out then reset 1.00 EA
104. Drywall Repair - Minimum Charge - Labor and Material 1.00 EA
105. Final cleaning - construction - Residential 154.00 SF

NOTES:

Unit 502

Unit 502

DESCRIPTION : QTY
106. Caulking - acrylic 30.00 LF

107, R&R Window screen, 10 - 16 SF 1.00 EA

AUTUMNLAKECOMMU-CO23 6/12/2019 Page: 14

 

eFiled Lee County Clerk of Courts Page 39
Case 2:21-cv-00304-JLB-MRM Document 1-1 Filed 04/12/21 Page 40 of 40 PagelD 134

 

 

 

 

 

 

 

 

 

 

 

 

i] KATERRA
CONTINUED - Unit 502
DESCRIPTION QTY
NOTES:
Foyer
DESCRIPTION QTY
108. Mask per square foot for drywall work 518.33 SF
109. Floor protection - plastic and tape - 10 mil 80.00 SF
110. Contents - move out then reset 1.00 EA
111. Drywall Repair - Minimum Charge - Labor and Material 1.00 EA
112. Final cleaning - construction - Residential 80.00 SF
113. R&R Additional cost for high wall or ceiling - 11' to 14' high 32.00 SF
NOTES:
Unit 503
Unit 503
DESCRIPTION QTY
114. Caulking - acrylic 15.00 LF
115. R&R Window screen, 10 - 16 SF 1.00 EA
NOTES:
AUTUMNLAKECOMMU-CO23 6/12/2019 Page: 15
eFiled Lee County Clerk of Courts Page 40

 
